FILED
                             NOT FOR PUBLICATION                                OCT 7 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD WILLIAMS and JANN G.                       No. 10-16102
WILLIAMS,
                                                  D.C. No. 2:10-cv-00118-PMP-
               Plaintiffs - Appellants,           PAL

  v.
                                                  MEMORANDUM *
JPMORGAN CHASE BANK; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Ronald and Jann G. Williams appeal pro se from the district court’s

judgment dismissing their action alleging violations of the Fair Debt Collection

Practices Act (“FDCPA”), fraudulent misrepresentation, and unjust enrichment.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s grant of a motion to dismiss. United States ex rel. Lee v. SmithKline

Beecham, Inc., 245 F.3d 1048, 1051 (9th Cir. 2001). We affirm.

      The district court properly dismissed the Williams’ FDCPA claim because

the Williams failed to sufficiently allege that the defendants were “debt collectors.”

See 15 U.S.C. § 1692a(6) (defining “debt collector” as one who “regularly collects

or attempts to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another”).

      The district court properly dismissed the Williams’ fraudulent

misrepresentation claim because the Williams failed to allege with particularity

plausible allegations of fraud. See United States ex rel. Cafasso v. Gen. Dynamics

C4 Sys., Inc., 637 F.3d 1047, 1054-55 (9th Cir. 2011) (claims of fraud must be

plead with particularity and plausibility).

      The district court properly dismissed the Williams’ unjust enrichment claim

because the Williams failed to sufficiently allege the required elements, and

because the Williams’ allegations indicate that their claim is premised on express

written agreements. See Leasepartners Corp., Inc. v. Robert L. Brooks Trust, 942

P.2d 182, 187 (Nev. 1997) (setting forth elements of unjust enrichment under

Nevada law, and noting that “unjust enrichment is not available when there is an

                                              2                                  10-16102
express, written contract, because no agreement can be implied when there is an

express agreement”).

      The district court did not abuse its discretion by denying the Williams’

motion for reconsideration of its dismissal because the Williams failed to show

grounds warranting reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or.

v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration under Fed. R. Civ. P. 59 or 60).

      The district court did not abuse its discretion by denying the Williams’

motion to disqualify the district court judge because the Williams failed to

demonstrate that the judge had a personal bias or prejudice. See Liteky v. United

States, 510 U.S. 540, 555 (1994) (“[J]udicial rulings alone almost never constitute

a valid basis for a bias or partiality motion.”); Pesnell v. Arsenault, 543 F.3d 1038,

1043 (9th Cir. 2008) (setting forth standard of review).

      The Williams’ remaining contentions are unpersuasive.

      The Williams’ request for judicial notice is construed as a citation of

supplemental authorities under Fed. R. App. P. 28(j). The Williams’ motion to

strike is denied. JPMorgan Chase Bank’s requests for judicial notice are denied.

      AFFIRMED.




                                           3                                     10-16102